 







SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


This Second Amendment to Fourth Amended and Restated Credit Agreement (this
“Amendment”) is dated as of February 14, 2014 and is entered into between
Education Realty Operating Partnership, LP and various subsidiaries thereof
(collectively referred to as “Borrower”), the Lenders, and KeyBank, National
Association, as Administrative Agent on behalf of itself and the Lenders.
WHEREAS the Borrower, the Administrative Agent and the Lenders have entered into
that certain Fourth Amended and Restated Credit Agreement dated as of January
14, 2013, as amended by that certain First Amendment to Fourth Amended and
Restated Credit Agreement dated as of October 24, 2013 (collectively, the
“Credit Agreement”), where the Lenders have agreed to provide certain financial
accommodations to the Borrower; and
WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement and the Lenders have agreed to so amend the
terms and conditions of the Credit Agreement as set forth herein;
NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:
1.Incorporation of Terms and Conditions of Credit Agreement. Except as amended
hereby, all of the terms and conditions of the Credit Agreement (including,
without limitation, all definitions set forth therein) are specifically
incorporated herein by reference. Except as amended hereby, all capitalized
terms used (including in the preamble hereto) but not otherwise defined herein
shall have the same meaning as in the Credit Agreement, as applicable.
2.    Representations and Warranties. Each Credit Party hereby represents and
warrants that, as of the Second Amendment Effective Date, (i) no Default or
Event of Default exists under the Credit Agreement or under any other Loan
Document and (ii) all representations and warranties of such Credit Party set
forth in the Credit Agreement or in any other Loan Documents are true and
correct on and as of the date hereof, except to the extent such representations
and warranties expressly relate to an earlier date, in which event they were
true and correct as of such earlier date.
3.    Ratification of Loan Documents and Guaranties. The Credit Agreement, as
hereby amended, and each other Loan Document, are hereby ratified, confirmed and
re-affirmed in all respects and shall continue in full force and effect. Each
Guarantor hereby acknowledges, confirms and agrees that its “Obligations” as a
Guarantor under, and as defined in, the applicable Guaranty to which it is a
party include, without limitation, all Obligations of the Credit Parties at any
time and from time to time outstanding under the Credit Agreement, as amended
hereby, and each other Loan Document.
4.    Joinder. Upon the execution hereof, East Edge Tuscaloosa LLC and EDR
Syracuse Campus West LLC each hereby (a) become a party to the Loan Documents as
a Borrower thereunder with the same force and effect as if originally named
therein as a Borrower and, without limiting the generality of the foregoing,
hereby irrevocably, absolutely, and unconditionally assume and agree to timely
and faithfully pay and perform all of the obligations of the Borrower under the
Loan Documents, and (b) represent and warrant that each of the representations
and warranties contained in Article III of the Credit Agreement are also made by
it and are true and correct in all material respects on and as the date hereof
(after giving effect to this Amendment) as if made on and as of such date.
5.    Amendments to Credit Agreement. Subject to the satisfaction or waiver of
the conditions precedent set forth in Section 5 hereof:
a.    Article 1 of the Credit Agreement is hereby amended as follows:
i.    the definition of “EBITDA” is hereby amended by deleting subsection (a)
thereof and replacing with the following:
“(a) net income (including deferred fee revenue and interest income associated
with third party development efforts that have commenced), plus”
ii.    the definition of “Total Additional Unsecured Debt Ratio” is hereby
deleted in its entirety and shall be replaced by the following:
“Total Additional Unsecured Debt Ratio” shall mean the ratio (expressed as a
percentage) of (a) the Unsecured Debt (excluding the Loans, the LC Exposure and
the Term Facility Amount) of the Consolidated Group to (b) Total Asset Value.
iii.    by adding the following new definitions in appropriate alphabetical
order:
“Second Amendment Effective Date” means February 14, 2014.
“Term Facility” means, that certain Credit Agreement dated January 13, 2014
entered into between PNC Bank, National Association, as administrative agent,
the various lenders party thereto, and the Borrower, as may be amended from time
to time.
“Term Facility Amount” means, from time to time, the aggregate amounts
outstanding under the Term Facility.
b.    Section 2.06(a) of the Credit Agreement is hereby deleted in its entirety
and shall be replaced by the following:
“(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon,
Boston, Massachusetts time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
and designated by the Borrower in the applicable Borrowing Request; provided
that ABR Revolving Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(e) shall be remitted by the Administrative Agent to
the Issuing Bank.”
c.    Section 2.19(b) of the Credit Agreement is hereby deleted in its entirety
and shall be replaced by the following:
“(b) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, or if any
Lender defaults in its obligation to fund Loans hereunder, or if a Lender does
not vote in favor of any amendment, modification, or waiver to this Agreement or
any other Loan Document which requires the vote of such Lender, and the Required
Lenders shall have voted in favor of such amendment, modification, or waiver,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to, and upon such
demand the affected Lender shall promptly, assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in Section 9.04),
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent (and, if a
Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.12 or payments required
to be made pursuant to Section 2.14, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.”
d.    Section 6.09 of the Credit Agreement is hereby amended by inserting the
following text at the end of such Section:
“Notwithstanding anything herein to the contrary, the provisions of this
Agreement (including, without limitation under this Section 6.09) shall not
prohibit the use by Borrower, any Guarantor, or any Subsidiary of Acceptable
Unencumbered Properties as a borrowing base for other Unsecured Debt.”
e.    Section 6.10 of the Credit Agreement is hereby amended by deleting
subsection (a) thereof and replacing with the following:
“(a) Indebtedness under this Agreement or the Term Facility;”
f.    Section 9.04(c) of the Credit Agreement is hereby amended by inserting the
following text at the end of such Section:
“Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that, except in the
case of a Participant asserting any right of set-off pursuant to Section 9.08,
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person (other than Borrower) except to the extent that such disclosure is
necessary to establish that such commitment, loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or except, upon request of Borrower, the Lender shall provide to
Borrower the identity of such participant and the amount of its participation.
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.”
g.    Schedule 3.15 to the Credit Agreement is hereby restated in its entirety
as set forth in Annex A hereto;
h.    Schedule 5.12 to the Credit Agreement is hereby restated in its entirety
as set forth in Annex B hereto.
6.    Conditions to Effectiveness. This Amendment shall not be effective until
each of the following conditions precedent has been satisfied to the
satisfaction of, or waived in accordance with Section 9.02 of the Credit
Agreement by, the Administrative Agent and the Lenders:
a.    This Amendment shall have been duly executed and delivered by the
Borrower, the Guarantor, and the Lenders. The Administrative Agent shall have
received a fully executed original or .pdf copy hereof.
b.    The Administrative Agent shall have received a copy of all organization
consents and resolutions on the part of each Credit Party necessary for the
valid execution, delivery and performance by such Credit Party of this
Amendment.
c.    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Second Amendment Effective Date, including,
to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.
d.    After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing.
The Administrative Agent shall notify the Borrower and the Lenders of the Second
Amendment Effective Date, and such notice shall be conclusive and binding.
7.    Loan Document. This Amendment shall constitute a Loan Document for all
purposes.
8.    Binding Effect. The terms and provisions hereof shall be binding upon the
parties hereto and their successors and assigns and shall inure to the benefit
of the Administrative Agent and each Lender and their respective successors and
assigns.
9.    Multiple Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall constitute an original and which together
shall constitute but one and the same instrument. The delivery of an executed
counterpart of a signature page of this Amendment by telecopier or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart.
10.    Severability. Any determination that any provision of this Amendment or
any application thereof is invalid, illegal, or unenforceable in any respect in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provision of this Amendment.
11.    Headings. The headings at various places in this Amendment are intended
for convenience only and shall not affect the interpretation of this Amendment.
12.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.


[Signature Pages Follow]








IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as of the date first above written.


BORROWER:


 
EDUCATION REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership


By: EDUCATION REALTY OP GP, INC., a Delaware corporation, its General Partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer




 
 
 
EDR TALLAHASSEE I, LLC, a Delaware limited liability company


By: Education Realty Trust, LLC, a Delaware limited liability company, its
managing member


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown 
Randall H. Brown,
Executive Vice President/Treasurer


 
 



 
 
 
EDR OXFORD, LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer


 
 
 
EDR LAWRENCE LIMITED PARTNERSHIP, a Delaware limited partnership


By: EDR Lawrence LLC, a Delaware limited liability company, its general partner


By: EDR Lawrence, Inc., a Delaware corporation, its managing member


By: /s/ Randall H. Brown
Randall H. Brown,
Secretary/Vice President







 
 
 
EDR TALLAHASSEE LIMITED PARTNERSHIP, a Delaware limited partnership


By: EDR Tallahassee, LLC, a Delaware limited liability company, its general
partner


By: EDR Tallahassee, Inc., a Delaware corporation, its managing member


By: /s/ Randall H. Brown
Randall H. Brown,
Secretary/Vice President


 
 
 
EDR TAMPA LIMITED PARTNERSHIP, a Delaware limited partnership


By: EDR Tampa, LLC, a Delaware limited liability company, its general partner


By: EDR Tampa, Inc., a Delaware corporation, its managing member


By: /s/ Randall H. Brown
Randall H. Brown,
Secretary/Vice President


 
 
 
EDR CHARLOTTESVILLE LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer







 
 
 
EDR CHARLOTTESVILLE JEFFERSON LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer


 
 
 
EDR CHARLOTTESVILLE WERTLAND LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer







 
 
 
EDR BERKELEY LP, a Delaware limited partnership


By: EDR Berkeley LLC, a Delaware limited liability company, its general partner


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc. a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown, Executive Vice President/Treasurer


 
 
 
EDR ORLANDO LIMITED PARTNERSHIP, a Delaware limited partnership


By: EDR Orlando LLC, a Delaware limited liability company, its general partner


By: EDR Orlando, Inc., a Delaware corporation, its managing member


By: /s/ Randall H. Brown
Randall H. Brown,
Secretary/Vice President







 
 
 
EDR GAINESVILLE LIMITED PARTNERSHIP, a Florida limited partnership


By: EDR Gainesville GP, LLC, a Delaware limited liability company, its general
partner


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer


 
 
 
EDR CARBONDALE, LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer







 
 
 
DISTRICT ON 5TH TUCSON AZ LLC,
a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer


 
 
 
CV EAST LANSING MI LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer


 
 
 
PROVINCE KENT OH LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer





 
 
 


THE PROVINCE GREENVILLE NC LP, a Delaware limited partnership


By: The Province Greenville NC GP LLC, a Delaware limited liability company, its
general partner


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer


 
 
 
UNIVERSITY VILLAGE TOWERS LP, a Delaware limited partnership


By: University Village Towers LLC, a Delaware limited liability company, its
general partner


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer





 
 
 
3949 LINDELL LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer


 
 
 
 
 
EDR LEXINGTON I, LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer





 
 
 


RETREAT AT STATE COLLEGE, LLC, a Georgia limited liability company


By: State College Housing LLC, a Delaware limited liability company, its sole
member


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown, Executive Vice President/Treasurer


 
 
 
COTTAGES W. LAFAYETTE IN LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer





 
 
 
EDR AUSTIN LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer


 
 
 
EDR SYRACUSE, LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer





 
 
 
CARROLLTON PLACE, LLC, a Georgia limited liability company


By: EDR Manager, LLC, a Delaware limited liability company, its managing member


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown, Executive Vice President/Treasurer


 
 
 
EDR STATESBORO, LLC, a Delaware limited liability company


By: EDR Manager, LLC, a Delaware limited liability company, its managing member


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown, Executive Vice President/Treasurer





 
 
 
EDR SYRACUSE CAMPUS WEST LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer


 
 
 
EAST EDGE TUSCALOOSA LLC, a Delaware limited liability company


By: Education Realty Operating Partnership, LP, a Delaware limited partnership,
its managing member


By: Education Realty OP GP, Inc., a Delaware corporation, its general partner


By: /s/ Randall H. Brown
Randall H. Brown,
Executive Vice President/Treasurer











GUARANTOR:


EDUCATION REALTY TRUST, INC.




By:    /s/ Randall H. Brown
Randall H. Brown, Executive Vice President, Chief Financial Officer, Treasurer,
and Secretary    














KEYBANK, NATIONAL ASSOCIATION,
individually and as Administrative Agent,




By:    /s/ Gregory W. Lane
Gregory W. Lane
Vice President








REGIONS BANK




By:    /s/ Vincent Hughes
Name:    Vincent Hughes
Title:
Vice President
Real Estate Corporate Banking







Address:
1900 5th Avenue North, 15th Floor
Birmingham, Alabama 35203
Attention: Lee Surtees, Director
Telephone No.: (205) 264-4860
Telecopy No.: (205) 264-5456




PNC BANK, NATIONAL ASSOCIATION




By:    /s/ Andrew T. White
Name:    Andrew T. White
Title:    Senior Vice President






Address:
1600 Market Street, 30th Floor
Philadelphia, Pennsylvania 19103
Attention:    Andrew T. White,
Senior Vice President
Telephone No.: (215) 585-6123
Telecopy No.: (215) 585-5806






ROYAL BANK OF CANADA


By:    /s/ Brian Gross
Name:    Brian Gross
Title:    Authorized Signatory




Address:
Three World Financial Center
200 Vesey Street
New York, New York 10281-8098
Attention:    Brian Gross
Telephone No.: (212) 266-4047
Telecopy No.: (212) 428-6460






 
BANK OF AMERICA, N.A.


By: /s/ Asad A. Rafiq
Name: Asad A. Rafiq
Title: Vice President


 
Address:
135 S. LaSalle Street
Mail Code: IL4-135-06-11
Chicago, Illinois 60603
Attention: Asad A. Rafiq
         Vice President
Telephone No.: (312) 828-4416
Telecopy No.: (312) 992-9767



















 
U.S. BANK NATIONAL ASSOCIATION


By: /s/ Lori Y. Jensen
Name: Lori Y. Jensen
Title: Vice President


 
Address:
1100 Abernathy Road, N.E., Suite 1250
Atlanta, GA 30328
Attention: Lori Y. Jensen
      Vice President
Telephone No.: (770) 512-3118
Telecopy No.: (770) 512-3130













 
FIRST TENNESSEE BANK, N.A.


By: /s/ Elizabeth H. Vaughn
Name: Elizabeth H. Vaughn
Title: Senior Vice President


 
Address:
165 Madison Avenue, 10th Floor
Memphis, TN 38103
Attention: Elizabeth H. Vaughn
      Senior Vice President
Telephone No.: (901) 523-4105
Telecopy No.: (901) 523-4032













 
METROPOLITAN BANK


By: /s/ Joelle Rogin
Name: Joelle Rogin
Title: Senior Vice President


 
Address:
1661 Aaron Brenner Drive, Suite 100
Memphis, TN 38120
Attention: Joelle Rogin
      Senior Vice President
Telephone No.: (901) 969-8004
Telecopy No.: (901) 969-8100















 
FIFTH THIRD BANK, an Ohio banking corporation


By: /s/ Michael P. Perillo
Name: Michael P. Perillo
Title: Officer


 
Address:
222 S. Riverside Plaza
Chicago, IL 60606
Attention: Michael P. Perillo
      Officer
Telephone No.: (312) 704-6829
Telecopy No.: (312) 704-7364









 
JPMORGAN CHASE BANK, N.A.


By: /s/ Rita Lai Blumberg
Name: Rita Lai Blumberg
Title: Authorized Officer


 
Address:
270 Park Ave., Floor 45
New York, NY 10017
Attention: Rita Lai Blumberg
      Authorized Officer
Telephone No.: (212) 270-6254
Telecopy No.: (646) 534-6301











ANNEX A


SCHEDULE 3.15
LIST OF SUBSIDIARIES
28th and Aurora at Boulder LLC
EDR Phoenix, LLC
3949 Lindell, LLC
EDR Riverside, LLC (Inactive)
Anderson Road Lafayette LLC
EDR State College Limited Partnership
Anderson Road Oxford LLC
EDR State College, Inc.
AOD/Raleigh Residence Hall, LLC
EDR State College, LLC
Blacksburg VA Housing LLC
EDR Statesboro, LLC
Cape Place (DE), LLC
EDR Stillwater Limited Partnership
Carrollton Place, LLC
EDR Stillwater, Inc.
Centre Lubbock TX LLC
EDR Stillwater, LLC
Chapel Hill Durham NC GP LLC
EDR Storrs LLC
Chapel Hill Durham NC LP
EDR Storrs IC LLC
Cottages W. Lafayette IN LLC
EDR Syracuse Campus West LLC
CV East Lansing MI LLC
EDR Syracuse, LLC
District on 5th Tucson AZ LLC
EDR Tallahassee I, LLC
EDR Athens I, LLC
EDR Tallahassee Limited Partnership
EDR Auburn, LLC
EDR Tallahassee, Inc.
EDR Austin LLC
EDR Tallahassee, LLC
EDR Berkeley LLC
EDR Tampa Limited Partnership
EDR Berkeley LP
EDR Tampa, Inc.
EDR C Station, LLC (inactive)
EDR Tampa, LLC
EDR Carbondale, LLC
EDR Technology LLC
EDR Cayce Manager, Inc.
East Edge Tuscaloosa LLC
EDR Cayce, LLC
EDR Tucson I, LLC (Inactive)
EDR Charlottesville LLC
EDR Tucson Phase II Limited Partnership (Inactive)
EDR Charlottesville Jefferson LLC
EDR Tucson, Inc. (Inactive)
EDR Charlottesville Wertland LLC
EDR Tucson, LLC (Inactive)
EDR Columbia Limited Partnership
EDR Tuscaloosa LLC
EDR Columbia, Inc.-
EDR Wabash Limited Partnership
EDR Columbia, LLC
EDR Wabash, Inc.
EDR Columbus Limited Partnership
EDR Wabash, LLC
EDR Columbus, Inc.
Education Realty OP GP, Inc.
EDR Columbus, LLC
Education Realty OP Limited Partner Trust
EDR Development LLC
Education Realty Operating Partnership, LP
EDR Employment Resources, LLC
Education Realty Trust, Inc.
EDR Fund GP, Inc.
Education Realty Trust, LLC
EDR Gainesville GP, LLC
Fifth Street MN LLC
EDR Gainesville Limited Partnership
Fort Greene Brooklyn NY LLC
EDR Greensboro, LLC
GM Westberry LLC
EDR Investment Advisor Inc.
Irish Row at Vaness LLC
EDR Investment Fund, LP
Lemon Street Tempe AZ LLC
EDR Knoxville Limited Partnership
Province Kent OH LLC
EDR Knoxville, Inc.
River Place (DE), LLC
EDR Knoxville, LLC
State College Housing LLC
EDR Lawrence Limited Partnership
Stinson at Norman, LLC
EDR Lawrence, Inc.
Suites Lubbock TX LLC
EDR Lawrence, LLC
The Province Greenville NC LP
EDR Lexington I LLC
The Province Greenville NC GP LLC
EDR Lexington II LLC
Retreat at State College, LLC
EDR Lexington III LLC
University Towers Building LLC
EDR Lexington IV LLC
University Towers OP GP, LLC
EDR Lexington V LLC
University Towers Operating Partnership, LP
EDR Lexington VI LLC
University Towers Raleigh, LLC
EDR Limpar, LLC
University Towers Raleigh Services, LLC
EDR Lubbock Limited Partnership (Inactive)
University Village - Greensboro, LLC
EDR Lubbock, Inc. (Inactive)
University Village Towers, LLC
EDR Lubbock, LLC (Inactive)
University Village Towers, LP
EDR Management Inc.
Varsity Ann Arbor Equity Partners, LLC
EDR Manager, LLC
Varsity Ann Arbor MI LLC
EDR Murfreesboro, LLC (Inactive)
WEDR Riverside Investors V, LLC (Inactive)
EDR Norman, LLC (Inactive)
WEDR Riverside Mezz Investor V, Inc. (Inactive)
EDR OP Development LLC
WEDR Stinson Investor V, LLC (Inactive)
EDR Orlando Limited Partnership
West Clayton GA LLC
EDR Orlando, Inc.
 
EDR Orlando, LLC
 
EDR Oxford, LLC
 
EDR Phoenix/Summa West LLC
 
 
 



ANNEX B


SCHEDULE 5.12
UNENCUMBERED POOL
1.    Players Club Tallahassee – Tallahassee, Leon County, FL
2.    The Pointe at South Florida – Tampa, Hillsborough, FL
3.    The Commons at Tallahassee – Tallahassee, Leon County, FL
4.    The Reserve on West 31st – Lawrence, Douglas County, KS
5.    Campus Creek – Oxford, Lafayette County, MS
6.    Grandmarc at the Corner – Charlottesville, Albemarle County, VA*
7.    Wertland Square – Charlottesville, Albemarle County, VA
8.    Jefferson Commons – Charlottesville, Albemarle County, VA
9.    Central Hall – Lexington, Fayette County, KY**
10.    The Lofts Orlando – Orlando, Orange County, FL
11.    Campus Lodge – Gainesville, Alachua County, FL
12.    Reserve at Saluki Pointe – Carbondale County, Jackson, IL
13.    The District on 5th – Tucson, Pima County, AZ
14.    Campus Village – East Lansing, Ingham County, MI*
15.    Province at Kent State – Kent, Portage County, OH
16.    The Province – Greenville, Pitt County, NC
17.    The Berk – Berkeley, Alameda County, CA
18.    University Village Tower – Riverside, Riverside County, CA
19.     The Retreat at State College – State College, Centre County, PA
20.    The Cottages on Lindberg – West Lafayette, Tippecanoe County, IN
21.    2400 Nueces – Austin, Travis County, TX
22.    3949 Lindell – St. Louis, Saint Louis City, MO
23.    University Village on Colvin – Syracuse, Onondaga County, NY**
24.    Carrollton Crossing – Carrollton, Carroll County, GA
25.    The Avenue at Southern – Statesboro, Bulloch County, GA
26.    Campus West – Syracuse, Onondaga County, NY
27.    East Edge – Tuscaloosa, Tuscaloosa County, AL




* denotes Eligible Off Campus Ground Lease
** denotes Eligible Property Lease







1